
	
		II
		110th CONGRESS
		1st Session
		S. 1928
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Kennedy (for
			 himself, Mr. Dodd,
			 Mrs. Murray, Mrs. Clinton, Mr.
			 Obama, Mr. Leahy,
			 Mr. Feingold, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend section 1977A of the Revised Statutes to
		  equalize the remedies available under that section.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Equal Remedies Act of
			 2007.
		2.Equalization of
			 remediesSection 1977A of the
			 Revised Statutes (42 U.S.C. 1981a) is amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 paragraph (3); and
				(B)by redesignating
			 paragraph (4) as paragraph (3); and
				(2)in subsection
			 (c), by striking section— and all that follows through the
			 period, and inserting section, any party may demand a jury
			 trial..
			
